UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53667 LEAF EQUIPMENT FINANCE FUND 4, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1552209 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (Zip Code) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No There is no public market for the Registrant’s securities. 1 LEAF EQUIPMENT FINANCE FUND 4, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I FINANCIAL INFORMATION PAGE ITEM 1. Financial Statements 3 Consolidated Balance Sheets – September 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Consolidated Statement of Changes in Partners’ (Deficit) Capital – Nine Months Ended September 30, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2012 and 2011 (Unaudited) 6 Notes to Consolidated Financial Statements – September 30, 2012 (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 24 PART II OTHER INFORMATION ITEM 6. Exhibits 25 SIGNATURES 26 2 Index PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) September 30, December 31, (Unaudited) ASSETS Cash $ $ Restricted cash Investment in leases and loans, net Deferred financing costs, net Other assets 88 Total assets $ $ LIABILITIES AND PARTNERS’ (DEFICIT) CAPITAL Liabilities: Debt $ $ Accounts payable, accrued expenses and other liabilities Due to affiliates Subordinated notes payable Total liabilities Commitments and contingencies (note 11) Partners’ (Deficit) Capital: General partner ) ) Limited partners Total partners' capital Noncontrolling interest Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Interest on equipment financings $ Rental income Gains on sale of equipment and lease dispositions, net Gain on extinguishment of debt - - - Other income Expenses: Interest expense Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Loss on derivative activities - - - Net loss ) Less: Net loss (income) attributable to the noncontrolling interest 56 22 ) Net loss attributable to LEAF 4 partners $ ) $ ) $ ) $ ) Net loss allocated to LEAF 4's limited partners $ ) $ ) $ ) $ ) Weighted average number of limited partner units outstanding during the period Net loss per weighted average limited partner unit $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ (Deficit) Capital (In thousands, except unit data) (Unaudited) General Total Partners’ Non- Total Partner Limited Partners (Deficit) Controlling (Deficit) Amount Units Amount Capital Interest Capital Balance, at January 1, 2012 $ ) $ Cash distributions paid ) - ) ) - ) Net loss ) - ) Balance, September 30, 2012 $ ) $ The accompanying notes are an integral part of this consolidated financial statement. 5 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on extinguishment of debt - ) Gains on sale of equipment and lease dispositions, net ) ) Amortization of deferred charges and discount on debt Depreciation on operating leases Provision for credit losses Loss on derivative hedging activities - Changes in operating assets and liabilities: Other assets ) Accounts payable, accrued expenses, and other liabilities ) Due to affiliates 45 Net cash provided by operating activities Cash flows from investing activities: Purchases of leases and loans ) ) Proceeds from leases and loans Security deposits returned, net of collections ) ) Net cash provided by investing activities Cash flows from financing activities: Borrowings ofdebt - Repayment ofdebt ) ) Decrease in restricted cash Increase in deferred financing costs ) ) Termination of financial derivatives - ) Cash distributions to partners ) ) Net cash used in financing activities ) ) (Decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements September 30, 2012 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS LEAF Equipment Finance Fund 4, L.P. (“LEAF 4” or the “Fund”), a Delaware limited partnership, was formed on January 25, 2008 by its general partner, LEAF Asset Management, LLC (the “General Partner”), which manages the Fund. The General Partner is a Delaware limited liability company and a subsidiary of Resource America, Inc. (“RAI”). RAI is a publicly traded company (NASDAQ: REXI) that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through its commercial finance, real estate and financial fund management segments. Through its offering termination date of October 30, 2009, the Fund raised $125.7 million by selling 1.2 million of its limited partner units. It commenced operations in September 2008. The Fund is expected to have a minimum of a nine-year life, consisting of an offering period of up to two years, a five-year reinvestment period and a subsequent maturity period of two years, during which the Fund’s leases and secured loans will either mature or be sold. In the event the Fund is unable to sell its leases and loans during the maturity period, the Fund expects to continue to return capital to its partners as those leases and loans mature. All of the Fund’s leases and loans mature by the end of 2032. The Fund expects to enter its maturity period beginning in October 2014. Contractually, the Fund will terminate on December 31, 2032, unless sooner dissolved or terminated as provided in the Limited Partnership Agreement (the “Partnership Agreement”). The Fund acquires diversified portfolios of equipment to finance to end users throughout the United States as well as the District of Columbia and Puerto Rico. The Fund also acquires existing portfolios of equipment subject to existing financings from other equipment finance companies, primarily an affiliate of its General Partner. The primary objective of the Fund is to generate regular cash distributions to its partners from its equipment finance portfolio over the life of the Fund. In addition to its 1% general partnership interest, the General Partner has also invested $1.0 million for a 0.85% limited partnership interest in the Fund. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of the Fund and its wholly owned subsidiary LEAF Receivables Funding 4, LLC. The consolidated financial statements also include LEAF Funds Joint Venture 2, LLC (“LEAF Funds JV2”) and its subsidiaries LEAF Commercial Finance Fund, LLC (LCFF) and LEAF Receivables Funding 6, LLC, as well as LEAF Funding, LLC (“LEAF Funds JV1”) and its wholly owned subsidiaries LEAF Capital Funding III, LLC and LEAF Receivables Funding II, LLC. The Fund maintains a 98%, and 96% ownership interest in LEAF Funds JV2 and LEAF Funds JV1, respectively. All intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited financial statements reflect all adjustments that are, in the opinion of management, of a normal and recurring nature and necessary for a fair statement of the Fund’s financial position as of September 30, 2012, and the results of its operations and cash flows for the periods presented. The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of results of the Fund’s operations for the 2012 fiscal year. The financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) for interim financial reporting.Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations. These interim financial statements should be read in conjunction with the Fund’s financial statements and notes thereto presented in the Fund’s Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the SEC on March 28, 2012. The Fund has evaluated subsequent events through the date the financial statements were issued.As described further in note 6, the Fund amended the indenture and servicing agreement on the 2010-3 Term Securitization on October 15, 2012.The effective date of these amendments was July 31, 2012. 7 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements– (Continued) September 30, 2012 (Unaudited) Use of Estimates Preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include the allowance for credit losses and the estimated unguaranteed residual values of leased equipment, among others. The Fund bases its estimates on historical experience and on various other assumptions that it believes are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. Investments in Commercial Finance Assets The Fund’s investments in commercial finance assets consist of direct financing leases, operating leases, and loans. Direct Financing Leases. Certain of the Fund’s lease transactions are accounted for as direct financing leases (as distinguished from operating leases). Such leases transfer substantially all benefits and risks of equipment ownership to the customer. The Fund’s investment in direct financing leases consists of the sum of the total future minimum lease payments receivable and the estimated unguaranteed residual value of leased equipment, less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted payments plus the estimated unguaranteed residual value expected to be realized at the end of the lease term over the cost of the related equipment. Unguaranteed residual value represents the estimated amount to be received at lease termination from lease extensions or ultimate disposition of the leased equipment. The estimates of residual values are based upon the General Partner’s history with regard to the realization of residuals, available industry data and the General Partner’s experience with respect to comparable equipment. The estimated residual values are recorded as a component of investments in leases. Residual values are reviewed periodically to determine if the current estimate of the equipment’s fair market value appears to be below its recorded estimate. If required, residual values are adjusted downward to reflect adjusted estimates of fair market values. Upward adjustments to residual values are not permitted. Operating Leases. Leases not meeting the criteria to be classified as direct financing leases are deemed to be operating leases. Under the accounting for operating leases, the cost of the leased equipment, including acquisition fees associated with lease placements, is recorded as an asset and depreciated on a straight-line basis over the equipment’s estimated useful life, generally up to seven years. Rental income consists primarily of monthly periodic rental payments due under the terms of the leases. The Fund recognizes rental income on a straight line basis. A review for impairment of operating leases is performed whenever events or changes in circumstances indicate that the carrying amount of the operating leases may not be recoverable.The Fund writes down its rental equipment to its estimated net realizable value when it is probable that its carrying amount exceeds its fair value and the excess can be reasonably estimated; gains are only recognized upon actual sale of the rental equipment. Loans. For term loans, the investment in loans consists of the sum of the total future minimum loan payments receivable less unearned finance income. Unearned finance income, which is recognized as revenue over the term of the financing by the effective interest method, represents the excess of the total future minimum contracted loan payments over the cost of the loan. For all other loans, interest income is recorded at the stated rate on the accrual basis to the extent that such amounts are expected to be collected. Allowance for Credit Losses. The Fund evaluates the adequacy of the allowance for credit losses (including investments in leases and loans) based upon, among other factors, management’s historical experience on the portfolios it manages, an analysis of contractual delinquencies, economic conditions and trends and equipment finance portfolio characteristics, adjusted for expected recoveries.In evaluating historic performance of the Fund’s leases and loans, the Fund performs a migration analysis, which estimates the likelihood that an account progresses through delinquency stages to ultimate charge-off unless individually reviewed for impairment.In an individual review for impairment the Fund considers the loans performance, probability of repayment, and general and local economic conditions when assessing whether impairment is necessary. Income is not recognized on leases and loans when a default on payment exists for a period of 90 days or more. Generally, income recognition resumes when a lease or loan becomes less than 90 days delinquent. Fees from delinquent payments are recognized when received and are included in other income. After an account becomes 180 or more days past due, any remaining balance is fully-reserved less an estimated recovery amount. Other Income Other income includes miscellaneous fees charged by the Fund such as late fee income, among others.The Fund recognizes late fee income as fees are collected. Late fee income was $129,000 and $655,000, respectively, for the three and nine months ended September 30, 2012 and $233,000 and $717,000, respectively, for the three and nine months ended September 30, 2011. 8 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements– (Continued) September 30, 2012 (Unaudited) Recent Accounting Standards Accounting Standards Recently Adopted Comprehensive Income - In June 2011, the FASB issued an amendment to eliminate the option to present components of other comprehensive income as part of the statement of changes in equity.The amendment requires that all non-owner changes in equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income. The Fund adopted the two-statement approach for the period beginning January 1, 2012.However, adoption of this standard did not impact the Fund’s financial statements for the three and nine months ending September 30, 2012 as the Fund had no items of other comprehensive income. Fair Value Measurements - In May 2011, the FASB issued an amendment to revise the wording used to describe the requirements for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend for the amendments to result in a change in the application of the current requirements. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements, such as specifying that the concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements such as specifying that, in the absence of a Level 1 input, a reporting entity should apply premiums or discounts when market participants would do so when pricing the asset or liability. This guidance was adopted by the Fund for the period beginning January 1, 2012 and did not significantly impact the Fund’s consolidated financial statements. NOTE 3 – INVESTMENT IN LEASES AND LOANS The Fund’s investment in leases and loans, net, consists of the following (in thousands): September 30, December 31, Direct financing leases (1) $ $ Loans (2) Operating leases Future payment card receivables - Allowance for credit losses ) ) $ $ The Fund’s direct financing leases are for initial lease terms generally ranging from 24 to 120 months. The interest rates on loans generally range from 7% to 16%. 9 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements– (Continued) September 30, 2012 (Unaudited) The components of direct financing leases and loans, net, are as follows (in thousands): September 30, December 31, Leases Loans Leases Loans Total future minimum lease payments $ Unearned income ) Residuals, net of unearned residual income (1) - - Security deposits ) $ Unguaranteed residuals for direct financing leases represent the estimated amounts recoverable at lease termination from lease extensions or disposition of the equipment. The Fund’s investment in operating leases, net, consists of the following (in thousands): September 30, December 31, Equipment $ $ Accumulated depreciation ) ) $ $ NOTE 4 – ALLOWANCE FOR CREDIT LOSSES AND CREDIT QUALITY The following table is an age analysis of the Fund’s receivables from leases and loans (presented gross of allowance for credit losses of $4.4 million for each period) as of September 30, 2012 and December 31, 2011, respectively (in thousands): September 30, 2012 December 31, 2011 Age of receivable Investment in leases and loans % Investment in leases and loans % Current (a) $ % $ % Delinquent: 31 to 91 days past due % % Greater than 91 days (b) % % $ % $ % (a) Included in this category are approximately $19.9 million and $24.8 million as of September 30, 2012 and December 31, 2011, respectively, of certain loans which are contractually current but are on the cost recovery method due to continued uncertainty as to collectability of future payments due. (b) Balances in this age category are collectively evaluated for impairment. 10 Index LEAF EQUIPMENT FINANCE FUND 4, L.P. AND SUBSIDIARIES Notes To Consolidated Financial Statements– (Continued) September 30, 2012 (Unaudited) The Fund had $20.9 million and $26.8 million of leases and loans on nonaccrual status as of September 30, 2012 and December 31, 2011, respectively.The credit quality of the Fund’s investment in leases and loans as of September 30, 2012 and December 31, 2011 are as follows (in thousands): September 30, December 31, Performing $ $ Nonperforming $ $ The Company’s investments in non-performing leases and loans as of September 30, 2012 and December 31, 2011 were collectively evaluated for impairment, except for certain asset backed loans that were individually evaluated for impairment. The following table summarizes the activity in the allowance for credit losses (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Allowance for credit losses, beginning of period $ Provision for credit losses Charge-offs ) Recoveries Allowance for credit losses end of period $ Allowance for credit losses: $ $
